EXHIBIT 10.4


 


2005 INTRADO BOARD OF DIRECTORS COMPENSATION


 

This document describes the compensation plan for Intrado’s non-employee,
independent Board of Directors as approved by the Compensation Committee and
authorized by the Board.

 

Initial Service Grant

 

At the discretion of the Compensation Committee, newly appointed Board members
may be granted an equity compensation award on the date the individual joins the
board, provided the individual has not been previously employed by Intrado. 
This award shall be in such form and such amount as determined from time to time
by resolution of the Compensation Committee.  This equity-based compensation is
granted pursuant to the Discretionary Option Grant Program, which is part of the
1998 Stock Incentive Plan.  This Initial Grant is paid in addition to the
applicable annual fees for board and committee meetings.

 


LONG-TERM INCENTIVE COMPENSATION


 

Board members will be entitled to participate in the Company’s Long Term
Incentive Program.

 


ANNUAL FEE FOR SERVICE ON THE BOARD OF DIRECTORS


 

Each Board member shall receive an annual service fee of $26,000 payable in four
equal installments on the last business day of each quarter ($6,500 per
quarter).

 

Annual Fee for Service on the Audit Committee

 

Each Audit Committee member shall receive an annual service fee of $8,000
payable in four equal installments on the last business day of each quarter
($2,000 per quarter).  The Committee Chair will receive an annual Chair Fee of
$10,000, also payable quarterly ($2,500 per quarter), in addition to the annual
Committee payment.

 

Annual Fee for Service on the Compensation Committee

 

Each Compensation Committee member shall receive an annual service fee of $4,000
payable in four equal installments on the last business day of each quarter
($1,000 per quarter).  The Committee Chair will receive an annual Chair Fee of
$8,000, also payable quarterly ($2,000 per quarter), in addition to the annual
Committee payment.

 

Annual Fee for Service on the Corporate Governance Committee

 

Each Corporate Governance Committee member shall receive an annual service fee
of $4,000 payable in four equal installments on the last business day of each
quarter ($1,000 per quarter).  The Committee Chair will receive an annual Chair
Fee of $8,000, also payable quarterly ($2,000 per quarter), in addition to the
annual Committee payment.

 

Annual Fee for Service as Lead Director

 

The Lead Director shall receive an annual service fee of $5,000.  This fee is
payable in four equal installments on the last business day of each quarter
($1,250 per quarter).

 

Special Committees and Assignments

 

For participation on special committees, members will not receive compensation. 
The Compensation Committee has ongoing authority to grant additional
compensation for special assignments completed by Directors.

 

--------------------------------------------------------------------------------


 

Pro Rata Payment

 

If a Director only serves on the Board for a portion of a quarter, the retainer
fee will be paid on a pro rata basis according to the number of days served. 
For example, if a Director serves on the Board from April 1, 2005 through
May 14, 2005, the Director will receive a $3,142.86 fee for Board service (44/91
of $6,500), payable on the last business day in June.

 

Likewise, if a Director moves from one committee to another mid-quarter, the fee
for service on each committee will be pro rated according to the number of days
served on the respective committee.  For example, if a Director moves from the
Audit Committee to the Corporate Governance Committee on May 1, 2005, the
retainer fee for the Audit Committee service will be $681.32 (31/91 of $2,000),
and the fee for the Corporate Governance Committee service will be $670.33
(61/91 of $1,000), totaling $1,351.65 payable the last business day in June.

 

Method of Payment

 

Compensation for all Annual Fees payable herein will be paid in the form of
stock grants.

 

Valuation Methods

 

The number of shares to be issued as compensation for service is determined by
dividing the dollar amount of compensation payable for the given quarter by the
last sale price of Intrado’s stock on the last trading day of the quarter. The
resulting amount shall be rounded down to the nearest whole share.

 


DEFERRED COMPENSATION


 

Under Intrado’s Nonqualified Deferred Compensation Plan, Directors may choose to
defer all or part of their annual compensation.  Participants may opt in or out
of the deferred compensation plan at the beginning of each calendar year or as
may otherwise be provided by law or regulation.

 


REIMBURSEMENT OF DIRECTOR EXPENSES


 

Directors are also reimbursed for all reasonable and necessary travel and other
incidental expenses incurred in connection with their attendance at meetings of
the Board and Committees of the Board.

 

--------------------------------------------------------------------------------